Citation Nr: 0839287	
Decision Date: 11/14/08    Archive Date: 11/20/08

DOCKET NO.  05-11 235	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the veteran's claim for service connection for 
residuals of a back injury (variously diagnosed as 
scoliosis).

2.  Entitlement to service connection for residuals of a 
pulmonary embolism.

3.  Entitlement to service connection for gastrointestinal 
disorders, to include hiatal hernia, Barrett's esophagus, 
esophagitis, and acid reflux disease/gastroesophageal reflux 
disease (GERD).

4.  Entitlement to service connection for high blood pressure 
(hypertension).

5.  Entitlement to service connection for a disorder 
manifested by frequent diarrhea.

6.  Entitlement to service connection for a skin disorder, 
claimed as jungle rot of both feet.

7.  Entitlement to service connection for depression/anxiety.

8.  Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from August 1970 to 
February 1972, in addition to other periods of verified 
active duty (a 43 day period in 1987) and unverified active 
duty for training (ACDUTRA).  He served in the Pennsylvania 
Army National Guard (PANG) from November 1977 to November 
1979 and from December 1979 to November 1986.  He also had 
unverified service in the United States Army Reserve (USAR) 
from 1986 to 1995.  

These matters come to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  In June 2007, the Board remanded 
the claims for additional evidentiary development.  It has 
now been returned for further appellate consideration.  

The claim of entitlement to service connection for acid 
reflux/GERD has been reclassified to include additional 
gastrointestinal conditions of hiatal hernia, Barrett's 
esophagus, and esophagitis.

At a March 2004 personal hearing, the veteran withdrew his 
claim for service connection for exposure to herbicides.  
That issue is no longer on appeal.  

The reopened claim for service connection for residuals of a 
back injury and the claim of entitlement to service 
connection for a skin disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed May 1972 rating decision denied the claim 
of entitlement to service connection for a back disorder 
(scoliosis) in May 1972 on the basis that this was a 
congenital or developmental disorder.  There was notice but 
no appeal.

2.  Additional evidence received since May 1972 on the issue 
of service connection for a back disorder is new and material 
as it included medical evidence that raises a reasonable 
possibility of substantiating the claim.  

3.  Residuals of a pulmonary embolism were not shown during 
active duty or for many years thereafter, nor did residuals 
of a pulmonary embolism become manifest during a subsequent 
period of ACDUTRA, and the record contains no probative 
evidence which relates current residuals of pulmonary 
embolism to the veteran's active service.  

4.  Gastrointestinal disorders, to include a hiatal hernia, 
Barrett's esophagus, esophagitis, and acid reflux 
disease/GERD, were not shown during active duty or for many 
years thereafter, nor did they become manifest during a 
subsequent period of ACDUTRA, and the record contains no 
probative evidence which relates current gastrointestinal 
disorders to the veteran's active service.  

5.  The veteran does not have chronic high blood 
pressure/hypertension (HTN) that is related to active duty or 
ACDUTRA.  

6.  The veteran does not have a chronic disorder manifested 
by frequent diarrhea that is related to active duty or 
ACDUTRA.  

7.  The veteran does not have a chronic psychiatric disorder, 
claimed as depression, that is related to active duty or 
ACDUTRA.  

8.  The veteran does not have chronic hearing loss that is 
related to active duty or ACDUTRA.  


CONCLUSIONS OF LAW

1.  The RO's May 1972 decision denying service connection for 
a back disorder is final.  38 U.S.C.A. § 7105 (West 2002 & 
Supp 2007); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 
(2007).  

2.  The evidence added to the record subsequent to the RO's 
May 1972 rating decision is new and material and the claim is 
reopened.  38 U.S.C.A. §§ 1110, 5108, 7105 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.156 (2007).  

3.  Residuals of a pulmonary embolism were not incurred in or 
aggravated in service.  38 U.S.C.A. §§ 101(22)(C) (23) (24), 
1110, 5102, 5103, 51013A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303 (2007).  

4.  Gastrointestinal disorders, to include a hiatal hernia, 
Barrett's syndrome, esophagitis, and acid reflux 
disease/GERD, were not incurred in or aggravated during 
active service or ACDUTRA.  38 U.S.C.A. §§ 101(22)(C) (24), 
1110, 5102, 5103, 51013A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303 (2007).  

5.  High blood pressure/HTN was not incurred in or aggravated 
during active service or ACDUTRA, nor may this disorder be 
presumed to have been so incurred.  38 U.S.C.A. §§ 101(22)(C) 
(24), 1101, 1110, 1112, 1113, 1137, 5102, 5103, 51013A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309 (2007).  

6.  A chronic disorder, manifested by frequent diarrhea, was 
not incurred in or aggravated during active service or 
ACDUTRA.  38 U.S.C.A. §§ 101(22)(C) (24), 1110, 5102, 5103, 
51013A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.303 (2007).  

7.  A psychiatric disorder was not incurred in or aggravated 
during active service or ACDUTRA.  38 U.S.C.A. §§ 101(22)(C) 
(24), 1110, 5102, 5103, 51013A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 3.303 (2007).  

8.  Hearing loss was not incurred in or aggravated during 
active service or ACDUTRA.  38 U.S.C.A. §§ 101(22)(C) (24), 
1110, 5102, 5103, 51013A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.303 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA is mandated by law to assist a claimant in the development 
of their claim and to notify the claimant of the obligations 
on both their part and VA's. 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2007).  These provisions apply 
to most claims for benefits received by VA on or after 
November 9, 2000, as well as any claim not decided as of that 
date.

Without deciding whether the notice and evidentiary 
development requirements have been satisfied in this case on 
the issue of whether new and material evidence has been 
received to reopen the claim for entitlement to service 
connection for a back condition, it is the Board's conclusion 
that it is not precluded from now adjudicating the question 
of whether the claim is reopened.  This is so because the 
Board is taking action favorable to the veteran by reopening 
the claim and granting the claim only to this extent, which, 
at this point, poses no risk of prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384 (1993).

As to all other issues on appeal that are not the subject of 
REMAND at the end of this decision, additional discussion 
regarding VCAA duties to assist is necessary.  First, VA has 
a duty under the VCAA to notify a claimant and any designated 
representative of the information and evidence needed to 
substantiate a claim.  In this regard, June 2003, July 2007, 
and November 2007 letters to the veteran from the RO 
specifically notified him of the substance of the VCAA, 
including the type of evidence necessary to establish 
entitlement to service connection on a direct and presumptive 
basis, and of the division of responsibility between the 
veteran and the VA for obtaining that evidence.  Consistent 
with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), VA 
essentially satisfied the notification requirements of the 
VCAA by way of these letters by: (1) informing the veteran 
about the information and evidence not of record that was 
necessary to substantiate his claims; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; (3) informing the veteran about the information and 
evidence he was expected to provide; and (4) requesting the 
veteran to provide any information or evidence in his 
possession that pertained to the claims.

Second, VA has made reasonable efforts to assist the veteran 
in obtaining evidence necessary to substantiate his claims.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2007).  The 
information and evidence associated with the claims file 
consist of the veteran's service treatment records, available 
personnel and treatment records from the PANG and the USAR, 
and statements and testimony from the veteran and his 
representative.  The RO also made exhaustive attempts to 
obtain additional service medical records pertaining to the 
veteran's periods of ACDUTRA and to obtain verification of 
active duty alleged by veteran for his reserve duty.  The 
record reflects that attempts to obtain these records were 
made in 2004 and, most recently, in July 2007 as requested in 
the Board's June 2007 remand.  The veteran was also requested 
by letter in July 2007 to let the RO know if there were any 
alternative sources where it could locate pertinent records 
and provided the veteran with a partial list of alternative 
sources that might substitute for service treatment records.  

The veteran has not identified any additional evidence 
pertinent to these claims.  VA's obligations are met.  The 
veteran is not prejudiced by the Board's proceeding with 
appellate review as there is no indication that there is any 
additional relevant evidence to be obtained by either VA or 
the veteran.

The United States Court of Appeals for Veterans Claims 
(Court) held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, to specifically include that a 
disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess v. Nicholson, 19 Vet. 
App. 473 (2006).  In the present appeal, the veteran was 
provided with notice of this information in the VCAA letters 
dated in July 2007 and November 2007.  

Whether new and material evidence has been received to reopen 
the claim of service connection for a back disorder.

The veteran seeks to establish service connection for a back 
condition.  The RO declined to reopen the claim and continued 
the denial issued in a previous final decision.  The Board 
has an obligation to make an independent determination of its 
jurisdiction regardless of findings or actions by the RO.  
Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, 83 F.3d 1380 
(Fed. Cir. 1996).

A decision issued by the Pittsburgh, Pennsylvania, RO in May 
1972 denied the veteran's claim for entitlement to service 
connection for a back condition (scoliosis) on the basis that 
this disorder was a congenital or developmental disorder that 
could not be classified as a disease or injury.  The RO 
notified the veteran of this decision by letter dated May 
1972, and the veteran did not appeal.  An unappealed 
determination of the (agency of original jurisdiction (AOJ) 
is final.  38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.302(a) (2007).

The veteran filed a claim to reopen in May 2002 and this 
appeal ensues from the Pittsburgh, Pennsylvania RO's August 
2003 rating decision, which, in part, declined to reopen the 
claim and continued the previous denial.  As a general rule, 
once a claim has been disallowed, that claim shall not 
thereafter be reopened and allowed based solely upon the same 
factual basis.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.156(a) (2007).  If the claimant can thereafter 
present new and material evidence, however, the claim shall 
be reopened and the former disposition of the claim shall be 
reviewed.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2007).

New evidence means existing evidence not previously submitted 
to agency decision makers.  38 C.F.R. § 3.156(a) (2007).  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
Id.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final decision of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.

Service connection is established for disability resulting 
from personal injury suffered or disease contracted, or for 
aggravation of a preexisting injury suffered or disease 
contracted, in the line of duty during periods of active 
military service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2007); 38 C.F.R. § 3.303 (2007).  Service connection may also 
be granted for a disease diagnosed after discharge when the 
evidence indicates incurrence in service.  38 C.F.R. § 
3.303(d) (2007).

Evidence before the RO in May 1972 included the veteran's 
service treatment records from his active duty service period 
from August 1970 to February 1972, which do not contain 
references to complaints of back pain.  Although clinical 
evaluation of the veteran's spine was normal at the time of 
his retirement from service, he did report trouble with 
recurring back pain at the time that he filed a claim for 
service connection and at the time of VA examination in April 
1972.  At that time, X-rays of the lumbar spine were 
interpreted as showing minimal rotary scoliosis.  

Evidence of record since the RO's May 1972 decision includes 
a VA January 2001 Magnetic Resonance Imaging (MRI) of the 
lumbar spine with and without contrast, which revealed a 
small central and slightly right paracentral disk herniation 
superimposed on a diffusely degenerative bulging disk at L5-
S1.  This resulted in only minimal central canal stenosis and 
narrowing of the right neural foramen.  This record is 
considered new, as it was not of record when the RO issued 
its May 1972 rating decision.  It also raises a reasonable 
possibility of substantiating the claim, and is thus 
considered material.  More specifically, it indicates that 
the veteran currently suffers from disc herniation and canal 
stenosis in the lumbar spine area.  Having found that new and 
material evidence has been presented since the last final 
denial, the claim for entitlement to service connection for a 
back condition is reopened for review on the merits.

For the reasons discussed below in the REMAND portion of this 
decision, additional development of the evidence is needed to 
decide the reopened claim.

Service connection for residuals of pulmonary embolism, 
gastrointestinal disorders, to include a hiatal hernia, 
Barrett's esophagus, esophagitis, and acid reflux/GERD, high 
blood pressure/HTN, a disorder manifested by frequent 
diarrhea, depression, and hearing loss

Factual background

Service treatment records from the veteran's active duty 
period from August 1970 to February 1972 and all available 
Army National Guard treatment records are negative for any 
findings of or complaints or findings of any related problem 
as to a pulmonary embolism, gastrointestinal disorders, high 
blood pressure/HTN, frequent diarrhea, depression, and 
hearing loss.  

Post service VA records available for review are dated from 
1999 to the present day.  The veteran reported epigastric 
problems in 1999.  The veteran was noted to have Barrett's 
esophagus.  He also reported diarrhea.  A record from January 
2000 reflects that the veteran had previously been placed on 
medication (Lansoprozole) for epigastric distress but that he 
developed severe diarrhea.  In February 2000, his medication 
was switched to Omiprazole due to this problem.  Endoscopy in 
March 2000 was interpreted as showing a medium hiatal hernia, 
Barrett's esophagus, and esophagitis.  He reported that he 
had had no diarrhea since taking the new medication.  

In May 2000, VA records reflect that the veteran was 
diagnosed with multiple emboli in the left lower lobe of the 
lung.  He was placed on medication for this condition and 
subsequently dated records reflect that this continues.  

VA records also reflect treatment over the years for various 
conditions other than those that are the subject of this 
appeal.  They also reflect numerous blood pressure recordings 
without diagnosis of HTN.  However, it is noted that when 
examined by VA in November 2002, elevated readings were 
noted.  Also when examined by VA October 2005, it was noted 
that the veteran had been diagnosed with HTN five years 
earlier.  He was on medication for this condition.  It was 
also noted at this time that the veteran's diagnoses included 
anxiety, for which he was followed by a primary care 
physician (PCP).  It was reported that his umbilical hernia 
had been surgically repaired.  His Barrett's esophagus and 
GERD were noted to be controlled.  The veteran reported that 
he was completely symptom free from the gastrointestinal 
conditions with the use of his medication.  

In recent years, the veteran was seen for a neurogenic 
bladder (2005) and prostate cancer (2008).  

At a personal hearing n May 2004, the veteran provided 
testimony in support of his claims.  Essentially, he 
testified that he was seen for the conditions for which 
service connection is claimed during a period of ACDUTRA.  

Review of the claims file reflects that the RO attempted to 
obtain additional records in 2004 and 2007 from the veteran's 
periods of reservist duty without success.  Specifically, as 
per the Board's 2007 remand directions, a request for records 
was made in July 2007 to the Department of Army, 443 D 
Theater Army Support Group and to the State Adjutants 
General.  A reply was received from the Veterans Service 
Officer, Department of Military and Veterans Affairs in 
August 2007 stating that the request was received for service 
verification and service medical records, to include line of 
duty investigations, pertaining to the veteran.  The response 
letter informed the Pittsburgh RO that they had already been 
sent all records that were pertinent to the veteran's claim 
that were maintained the PANG Archive.  

Service Connection

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. § 1110 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).  Service connection may be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2007).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2007).  

This rule does not mean that any manifestations in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  When the disease entity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2007).  

Continuous service for 90 days or more during a period of 
war, or peace time service after December 31, 1946, and post-
service development of a presumptive disease such as HTN to a 
degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.307, 3.309  (2007).  

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of inservice incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999); see also Pond v West, 12 Vet. App. 341, 346 
(1999).  

The term "active service" includes active duty, any period of 
ACDUTRA in which the individual concerned was disabled or 
died from a disease or injury incurred in line of duty, and 
any period of INACDUTRA during which the individual concerned 
was disabled or died from an injury incurred or aggravated in 
line of duty or from myocardial infarction, cardiac arrest, 
or cerebrovascular accident which occurred during such 
training..  38 U.S.C.A. § 101(24).  The term "active duty for 
training" includes full-time duty with the Army National 
Guard of any State under sections 316, 502, 503, 504, or 505 
of title 32, or the prior corresponding provisions of law. 38 
U.S.C.A. § 101(22)(C).  The term "inactive duty training" 
includes service with the Army National Guard of any State 
(other than full-time duty) under section 316, 502, 503, 504, 
or 505 of title 32, or the prior corresponding provisions of 
law.  38 U.S.C.A. § 101(23).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  Equal weight is not accorded to each piece of 
evidence contained in the record; every item of evidence does 
not have the same probative value.



Analysis

At the outset, the Board notes that although the veteran has 
not specifically alleged that his pulmonary embolism, 
gastrointestinal disorders, HTN, diarrhea, depression, or 
hearing loss became manifest during his period of active duty 
between 1970 and 1972, the Board must still consider this 
possibility when adjudicating his claim.  In this regard, 
service treatment records do not show any evidence of these 
conditions, to include at the time of service separation 
examination in February 1972.  There is also no evidence of 
record that these conditions became manifest in the first 
post service year so as to warrant presumptive service 
connection, if applicable.  Instead, the veteran essentially 
alleges that he was treated during periods for ACDUTRA for 
these disabilities.  At the 2004 hearing, he specifically 
recalled being seen for these disorders while on active duty.  
He recalled that the pulmonary embolism occurred in the mid 
1990s.  

It is noted that none of these conditions are documented, if 
documented at all, in the record until 1999 or thereafter.  
The first documentation of the pulmonary embolism is not 
until 2000, and the first documentation of gastrointestinal 
conditions is not until 1999, over 25 years after separation 
from active duty.  Moreover, HTN was not indicated until 2005 
when a 5 year history of such was reported.  Anxiety was also 
first reported in 2005.  While diarrhea was initially noted 
in 1999 and 2000 as a result of medication for epigastric 
distress, it was apparently resolved with the changing of 
medication.  Similarly, chronic hearing loss is not medically 
documented at any time in the claims file.  

A lengthy interval of time between service and initial 
postservice manifestation of a "disability" for which service 
connection is sought is, of itself, a factor against a 
finding that the disability was incurred or aggravated in 
service.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Further, there is no evidence of record relating the 
veteran's current claimed conditions to his active service 
between 1970 and 1972.

The veteran does essentially allege that his current claimed 
disorders, which according to the record were first reported 
or diagnosed many years after service separation, actually 
first became manifest while he was on ACDUTRA.  However, the 
record does not contain any competent evidence to support the 
veteran's allegations.  While attempts were made to obtain 
additional records reflecting ACDUTRA periods and additional 
treatment records from when the veteran was in the reserves, 
none were made available, and those that are of record do not 
indicate treatment for any of the claimed conditions.  In the 
absence of competent evidence that the veteran's pulmonary 
embolism, gastrointestinal disorders, HTN, claimed chronic 
diarrhea and hearing loss, and anxiety became manifest, or 
were aggravated, during a period of active duty or ACDUTRA, 
there is no basis for finding that such were incurred in 
service.  38 U.S.C.A. §101(22)(C), 38 C.F.R. § 3.303, 
Hickson, supra.  

The veteran is competent to testify regarding the symptoms he 
has experienced and does experience and is also competent to 
testify when he experienced them.  The Board notes, however, 
that the veteran is not competent to make a determination as 
to whether claimed conditions actually became manifest during 
a period of ACDUTRA or were aggravated beyond natural 
progression during a period of ACDUTRA.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992):  "Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required").  

Given that there is no competent evidence that the veteran's 
current residuals of pulmonary embolism, gastrointestinal 
disorders, HTN, depression/anxiety, or claimed chronic 
diarrhea and hearing loss became manifest or were aggravated 
during a period of ACDUTRA, the analysis of these claims need 
not proceed any further.  

As already noted, the RO attempted to obtain additional 
pertinent service medical/personnel records for the time 
frames during the veteran's reservist duty.  However, 
negative responses were obtained.  Because the veteran has 
not been able to identify additional records to substitute 
for such documentation, the RO had no way to attempt to 
obtain records from any other source.  Consequently, the 
record indicates that the RO has exhausted the sources for 
obtaining any service medical records that might exist 
pertaining to potential manifestation of the claimed 
conditions during active duty or ACDUTRA and the Board finds 
that further development by the RO would serve no useful 
purpose.

In summary, given that the record does not establish that the 
veteran's residuals of pulmonary embolism, gastrointestinal 
disorders, HTN, depression/anxiety, or claimed chronic 
diarrhea or hearing loss, were incurred or aggravated during 
any period of active duty or ACDUTRA, the preponderance of 
the evidence is against these claims, and they must be 
denied.


ORDER

The claim for service connection for residuals of back injury 
is reopened.  To this extent only, the appeal is granted.

Entitlement to service connection for residuals of a 
pulmonary embolism is denied.

Entitlement to service connection for gastrointestinal 
disorders, to include a hiatal hernia, Barrett's esophagus, 
esophagitis, and acid reflux disease/GERD, is denied.

Entitlement to service connection for high blood pressure/HTN 
is denied.

Entitlement to service connection for a disorder manifested 
by frequent diarrhea is denied.

Entitlement to service connection for depression/anxiety is 
denied.

Entitlement to service connection for hearing loss is denied.


REMAND

The veteran contends that he injured his back during service.  
He points out that he filed a claim in 1972 for service 
connection for this condition.  Minimal rotary scoliosis was 
noted at time of VA examination in April 1972.  Service 
connection was denied based on the finding that such was a 
congenital or developmental disorder.  VA MRI in January 2001 
shows that the veteran now has a small central and slightly 
right paracentral disk herniation superimposed on a diffusely 
degenerative bulging disk at L5-S1.  

Pursuant to 38 C.F.R. § 3.159(c)(4) (2007), a medical 
examination will be provided or a medical opinion obtained if 
review of the evidence of record reveals that an examination 
or opinion is necessary for a decision to be rendered.  Based 
on the evidence as a whole, a medical examination is 
necessary for the purpose of ascertaining the current low 
back disability diagnosis or diagnoses, and for an opinion on 
whether any current diagnosis is related to service.  This is 
particularly important given the complaints in 1972 of 
inservice back pain and the post service medical evidence 
indicating that the veteran suffers from scoliosis, disc 
herniation, and spinal stenosis.  

As to the veteran's assertion that service connection is 
warranted for a skin disorder, claimed as jungle rot of the 
feet, it is noted that the veteran was seen during his 
initial active duty period from 1970 to 1972 on two occasions 
for a groin rash.  Post service records include treatment for 
a rash of his back and truck in 1984, and VA records show 
that he was on medication (a topical cream) for a rash in 
October 2002.  

It is the Board's conclusion that additional VA examination 
is also warranted as to this claim.  38 C.F.R. § 3.159(c)(4) 
(2007).  

The veteran is hereby notified that it is his responsibility 
to report for any scheduled examination and to cooperate in 
the development of the case, and that the consequences of 
failing to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007).



Accordingly, the case is REMANDED for the following action:

1.  The AMC should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health care 
providers who have treated him for a back 
or skin condition, on appeal.  Any records 
that are not currently included in the 
clams file should be obtained and added to 
the file.  With any necessary authorization 
from the veteran, the AMC should attempt to 
obtain copies of pertinent treatment 
records identified by the veteran that are 
not currently of record.  All efforts to 
obtain these records must be documented in 
the claims file.  If any records cannot be 
obtained, it should be so stated, and the 
veteran is to be informed of any records 
that could not be obtained.  If pertinent 
records are received, the AMC should ensure 
that VCAA examination and medical opinion 
requirements under 38 C.F.R. § 3.159(c)(4) 
are met as to this issue.  

2.  Schedule the veteran for an 
examination for the purpose of 
ascertaining the current low back 
disability diagnosis or diagnoses.  For 
each diagnosis, the examiner should 
indicate whether it is at least as likely 
as not (i.e., probability of 50 percent or 
greater) that the diagnosed disability is 
related to service or was aggravated by 
service.  The examiner should explain the 
reason(s) for the opinion(s).  The claims 
folder should be made available to the 
examiner for review.

3.  The veteran should be scheduled for a 
VA dermatological examination.  The entire 
claims file, to include a complete copy of 
this remand, must be made available to the 
examiner designated to examine the 
veteran, and the report of the examination 
should include discussion of the veteran's 
documented medical history and assertions.  
All tests, studies and consultations 
deemed necessary should be accomplished 
and all clinical findings should be 
reported in detail.

The examiner should identify any current 
skin disorder(s) and should render an 
opinion as to whether it is at least as 
likely as not (i.e., there is at least a 
50 percent probability) that any 
identified skin disorder(s) is/are the 
result of disease or injury attributable 
to the veteran's period of military 
service.  The examiner should provide 
reasons and an explanation for all 
opinions, including an explanation of the 
veteran's history in light of the absence 
of findings in the service medical 
records, or for many years after service, 
of a skin disorder.

4.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided an updated supplemental 
statement of the case (SSOC), and given an 
opportunity to respond, before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


